Citation Nr: 1018459	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  04-40 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1968 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran testified before a Decision Review Officer at a 
June 2003 hearing conducted at the RO and before the 
undersigned Acting Veterans Law Judge at a September 2007 
hearing conducted via videoconference.  Transcripts of these 
hearings are of record.

This case was brought before the Board in April 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The competent evidence of record indicates the Veteran is 
currently diagnosed with PTSD due to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of the Veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Service Connection Claim

The Veteran asserted at the September 2007 Board hearing that 
his PTSD is related to an incident aboard the USS Wasp during 
which he was "hung over the side of the ship by four...sailors 
and they tried to kill [him]."  He contends he was treated 
in this manner due to his race and that he feared for his 
life until an officer intervened and he was released.  He 
further asserts that following this incident he developed a 
mistrust for those in authority and constantly feared for his 
life to the point he purchased a pistol for protection.  
Service treatment records show he behaved in an angry manner 
to an examiner in September 1968 and personnel records show 
he received disciplinary action related to his disrespect to 
superior officers and in September 1968 for possession of a 
concealed and load weapon.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  In this case, the 
Veteran contends that his noncombat-related stressor caused 
his PTSD.  As the Veteran's claimed stressor does not involve 
being engaged in combat with the enemy, his lay testimony 
alone is not enough to establish the occurrence of the 
alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To 
that end, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Since the Veteran's claimed stressor alleges personal trauma, 
the Board notes that in Patton v. West, 12 Vet. App. 272, 278 
(1999), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor. It is 
often necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) provides that if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, mental health counseling centers, 
hospitals, or physicians; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f) (3).

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In the 
instant case, a September 2009 VA examination found the 
Veteran met the criteria for a diagnosis of PTSD and that it 
was at least as likely as not caused by an in-service 
assault.  The remaining question, therefore, is whether there 
is credible evidence the claimed in-service stressor 
occurred.  

An initial review of the Veteran's claims folder, to include 
service records, offers no overt evidence supporting the 
Veteran's asserted in-service stressor.  In this regard, the 
Board notes that there is no record the Veteran reported the 
claimed incident to his superiors at the time, nor is there 
any official record of the incident occurring.  However, VA 
regulations provide that if a PTSD claim is based on in-
service personal assault evidence from sources other than the 
Veteran's service records may corroborate the account of the 
stressor incident.  In this regard, the Board observes that 
the September 2009 VA examiner noted the Veteran had 
completed basic training satisfactorily prior to being 
stationed aboard the USS Wasp and that following the alleged 
incident his behavior changed.  For example, the examiner 
noted the Veteran became uncooperative towards superiors as 
evidenced by numerous disciplinary infractions for brief 
unauthorized absences and disrespect for authority.  In light 
of the September 2009 VA examination report, which is 
supported by the evidence of record, the Board finds there to 
be credible evidence the Veteran's claimed in-service 
stressor occurred.

In sum, the September 2009 VA examination report provides a 
diagnosis of PTSD due to an in-service personal assault as 
well as a rationale discussing the credibility of the 
Veteran's reported in-service stressor.  Accordingly, 
resolving all doubt in favor of the Veteran, the Board 
concludes that service connection for PTSD is warranted.  See 
38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for PTSD is allowed.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


